Citation Nr: 1225737	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  10-36 078A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from January 14, 2009, and in excess of 50 percent from April 12, 2011.  


REPRESENTATION

Appellant represented by:	None


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from June 1969 to June 1971.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for PTSD and assigned an initial 30 percent disability rating, effective January 14, 2009.  The appellant perfected an appeal with respect to the initial rating assigned via his submission of a timely VA Form 9 in September 2010.

Before the matter was certified to the Board, in a January 2012 rating decision, the RO increased the rating for the appellant's PTSD to 50 percent, effective April 12, 2011.  Although a higher initial rating was granted, the issue remained in appellate status, as the maximum schedular rating was not assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).


FINDINGS OF FACT

1.  The appellant in this case served on active duty from June 1969 to June 1971.

2.  On July 10, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a letter received by the Board in July 2012, the appellant's representative indicated that the appellant wished to withdraw his pending appeal as he was satisfied with the disability rating assigned for his service-connected PTSD as well as a recent award of a total rating based on individual unemployability.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).


ORDER

The appeal is dismissed.




		
James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


